                                             Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 1 of 6




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     TALECE INC.,                                      Case No. 20-cv-03579-BLF
                                   8                    Plaintiff,
                                                                                           ORDER VACATING OCTOBER 15,
                                   9              v.
                                                                                           2020 HEARING ON MOTION TO
                                  10     ZHENG ZHANG,                                      REMAND; AND DENYING MOTION
                                                                                           TO REMAND
                                  11                    Defendant.
                                                                                            [Re: ECF 17]
                                  12
Northern District of California
 United States District Court




                                  13
                                               Plaintiff Talece Inc. (“Plaintiff”) sued Defendant Zheng Zhang (“Defendant”) for breach of
                                  14
                                       fiduciary duty, unjust enrichment, conversion, and accounting. See Ex. A, Compl. (“Compl.”),
                                  15
                                       ECF 1-1. Defendant removed the action from the Santa Clara County Superior Court on diversity
                                  16
                                       grounds. See Not. of Removal, ECF 1. Plaintiff now moves to remand based on its assertion that
                                  17
                                       Defendant is in the process of obtaining legal permanent resident status and is domiciled in
                                  18
                                       California, thereby destroying diversity jurisdiction under 28 U.S.C. § 1332(a)(2). See Mot. 3–7,
                                  19
                                       ECF 17.
                                  20
                                               The Court finds the motion to be suitable for decision without oral argument. See Civ. L.R.
                                  21
                                       7-1(b). Accordingly, the hearing on Plaintiff’s motion to remand, currently scheduled for October
                                  22
                                       15, 2020 at 9:00 a.m., is VACATED. For the reasons discussed below, Plaintiff’s motion to
                                  23
                                       remand and request for attorney’s fees are DENIED.
                                  24

                                  25
                                        I.     BACKGROUND
                                  26
                                               Plaintiff filed the present action against Defendant, its former CEO, in Santa Clara County
                                  27
                                       Superior Court on May 18, 2020. See Compl. ¶ 3, 9. Plaintiff accused Defendant of embezzling
                                  28
                                              Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 2 of 6




                                   1   the corporation’s capital funds and stealing the corporation’s software and codes, among other

                                   2   allegations. Compl. ¶ 14–19. Plaintiff alleged four separate causes of action for breach of fiduciary

                                   3   duties, unjust enrichment, conversion, and accounting. Compl. ¶ 21–41. Defendant removed the

                                   4   action to federal court on the basis of diversity jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441,

                                   5   and 1446 on May 28, 2020. Not. of Removal 2.

                                   6            Plaintiff now brings a Motion to Remand pursuant to 28 U.S.C. § 1447(c), contending

                                   7   removal was improper because there is not complete diversity between the parties and therefore a

                                   8   lack of federal subject matter jurisdiction. Mot. 2–3. Plaintiff is a corporation and citizen of the

                                   9   State of California. Plaintiff argues that complete diversity is lacking because Defendant, though

                                  10   now on a H-1B visa status, may soon become a legal permanent resident and is domiciled in

                                  11   California. Mot. 2.

                                  12            Defendant filed an opposition to Plaintiff’s motion to remand. See Opp’n to Mot.
Northern District of California
 United States District Court




                                  13   (“Opp’n”), ECF 18. In this opposition, Defendant submitted a Declaration, asserting that he has

                                  14   been on a temporary worker H-1B visa status since October 2019, never applied for permanent

                                  15   residence, and does not intend to do so. See Decl. of Zheng Zhang (“Zhang Decl.”) ¶¶ 6–8, ECF

                                  16   18. Plaintiff did not file a reply in support of its motion.

                                  17

                                  18    II.     LEGAL STANDARD

                                  19            Federal courts have limited subject matter jurisdiction and may only hear cases falling

                                  20   within their jurisdiction. Generally, a defendant may remove a civil action filed in state court if the

                                  21   action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal statutes are

                                  22   construed restrictively so as to limit removal jurisdiction. See Shamrock Oil & Gas Corp. v.

                                  23   Sheets, 313 U.S. 100, 108-09 (1941), superseded by statute on other grounds as recognized in

                                  24   Breuer v. Jim's Concrete, Inc., 538 U.S. 691, 697 (2003). The Ninth Circuit recognizes a “strong

                                  25   presumption against removal.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal

                                  26   quotation marks omitted). Any doubts as to removability should be resolved in favor of remand.

                                  27   See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The

                                  28   defendant bears the burden of showing that removal is proper. See Valdez v. Allstate Ins. Co., 372
                                                                                           2
                                           Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 3 of 6




                                   1   F.3d 1115, 1117 (9th Cir. 2004).

                                   2           If at any time before final judgment it appears that a district court lacks subject matter

                                   3   jurisdiction over a case that has been removed to federal court, the case must be remanded. 28

                                   4   U.S.C. § 1447(c). Federal courts have diversity jurisdiction only where there is complete diversity

                                   5   of citizenship and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a); see Yokeno v.

                                   6   Sekiguchi, 754 F.3d 649, 652 (9th Cir. 2014).

                                   7

                                   8    III.   DISCUSSION

                                   9           A.   Complete Diversity Requirement
                                  10           Complete diversity of citizenship exists between a citizen of State and a citizen of a foreign

                                  11   state under 28 U.S.C. § 1332(a)(2). See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 580 n.2

                                  12   (1999). However, complete diversity does not exist between citizens of a State and citizens of a
Northern District of California
 United States District Court




                                  13   foreign state who (1) are lawfully admitted for permanent residence in the United States and (2)

                                  14   are domiciled in the same State. 28 U.S.C. § 1332(a)(2).

                                  15           For purposes of diversity jurisdiction, courts have turned to immigration case law to define

                                  16   “lawfully admitted for permanent residence” under § 1332(a)(2). See Foy v. Schantz, Schatzman

                                  17   & Aaronson, P.A., 108 F.3d 1347, 1349 (11th Cir. 1997); Filmkraft Prods. India Pvt, Ltd. v.

                                  18   Spektrum Entm't, Inc., No. 2:08-CV-1293 JCM (GWF), 2011 U.S. Dist. LEXIS 38687, *8 (D.

                                  19   Nev. Apr. 8, 2011) (“Being ‘lawfully admitted for permanent residence’ [under § 1332(a)(2)]

                                  20   means the status of having been lawfully accorded the privilege of residing permanently in the

                                  21   United States as an immigrant in accordance with the immigration laws.”); see also Walker v.

                                  22   McCarty, No. EDCV 19-627 JGB (SHKx), 2019 WL 3818218, at *2 (C.D. Cal. Aug. 14, 2019)

                                  23   (“Defendant has no legal [immigration] status in the United States. This action thus does not fall

                                  24   within the exception for permanent residents residing in the same state [under § 1332(a)(2)].”). A

                                  25   person who has not yet obtained legal permanent resident immigrant status is not deemed

                                  26   “lawfully admitted for permanent residence.” See Mor v. Royal Caribbean Cruises Ltd., No. 12

                                  27   Civ. 3845(JGK), 2012 WL 2333730, at *1 (S.D.N.Y. June 19, 2012) (citing Kato v. Cty. of

                                  28   Westchester, 927 F. Supp. 714, 716 (S.D.N.Y. 1996)) (“[A]liens who have been accorded lawful
                                                                                          3
                                           Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 4 of 6




                                   1   permanent resident status under the immigration laws are considered aliens ‘admitted for

                                   2   permanent residence,’ while aliens admitted to the United States on temporary nonimmigrant visas

                                   3   are not.”). Therefore, foreign citizens living in the U.S. on nonimmigrant visas meet the

                                   4   requirements for diversity jurisdiction. See, e.g., Walker, 2019 WL 3818218, at *2 (“Because this

                                   5   action is between a citizen of California and a citizen of a foreign state who is not a lawful

                                   6   permanent resident, diversity jurisdiction is present.”); Asare-Antwi v. Wells Fargo, No. SACV

                                   7   19-00887 JVS (KESx), 2019 WL 3073942, at *3 (C.D. Cal. July 15, 2019) (finding complete

                                   8   diversity exists because “[a]lthough [British citizen] Plaintiff contends that having a primary U.S.

                                   9   residence in California makes him a California citizen, absent a showing that he is an LPR, that

                                  10   argument fails”); De La Cruz v. Virgin Islands Water & Power Auth., No. CIV. 07-CV-09, 2010

                                  11   WL 1484237, at *5 (D.V.I. Apr. 12, 2010) (holding that diversity jurisdiction between parties was

                                  12   satisfied given the Plaintiff’s status as a nonresident alien).
Northern District of California
 United States District Court




                                  13           The Court understands that the parties do not contest Defendant’s current citizenship and

                                  14   immigration status. See Mot. 2; Opp’n 2–3. In his Notice of Removal, Defendant claims there is

                                  15   complete diversity of citizenship under 28 U.S.C. § 1332(a) because Plaintiff is a citizen of the

                                  16   United States and the State of California and Defendant is a citizen of the People’s Republic of

                                  17   China. See Not. of Removal 3–4. In its Motion to Remand, Plaintiff argues that there is a lack of

                                  18   diversity jurisdiction because Defendant—although a citizen of the People’s Republic of China

                                  19   and currently on H-1B visa status in the United States—is in the process of becoming a legal

                                  20   permanent resident and is domiciled in California. Mot. 2, 5–6.

                                  21           Defendant has submitted a Declaration stating that he has not applied for legal permanent

                                  22   residency and does not intend to do so. See Zhang Decl. ¶ 8.1 Meanwhile, Plaintiff has not

                                  23   submitted any materials supporting its allegations that Defendant has applied for permanent

                                  24   residency in the U.S., as stated in its Motion to Remand. See Mot. 2, 5. Nor has Plaintiff submitted

                                  25   a reply in support of its Motion to Remand. Therefore, Plaintiff’s motion is merely speculative.

                                  26
                                  27   1
                                         Defendant submitted objections to statements in Plaintiff’s motion. Because they exceed the ten-
                                  28   page limit in the Court’s Standing Order, see Standing Order Re Civil Cases ¶ IV.A.4, the Court
                                       strikes these excess pages and declines to rule on the objections.
                                                                                         4
                                             Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 5 of 6




                                   1   Since Defendant is not a legal permanent resident and is instead a foreign citizen in the United

                                   2   States on H-1B visa status, diversity jurisdiction is satisfied under § 1332(a)(2). See Walker, 2019

                                   3   WL 3818218, at *2; Asare-Antwi, 2019 WL 3073942, at *3; De La Cruz, 2010 WL 1484237, at

                                   4   *5.

                                   5           Even if Defendant filed for legal permanent residence recently, diversity jurisdiction would

                                   6   still exist as the court assesses diversity of citizenship at the time an action is filed. Freeport–

                                   7   McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991); see also De La Cruz, 2010 WL

                                   8   1484237, at *5 (“There was complete diversity between the parties because Plaintiff was a

                                   9   nonresident alien at the time that he filed the instant lawsuit.”). Defendant was on H-1B visa status

                                  10   at the time of filing suit according to his Declaration. See Zhang Decl. ¶¶ 6–7. Diversity

                                  11   jurisdiction exists even if an application for permanent resident status is pending when a suit is

                                  12   filed. See Chan v. Mui, No. 92 CIV. 8258 (MBM), 1993 WL 427114, at *1 (S.D.N.Y. Oct. 20,
Northern District of California
 United States District Court




                                  13   1993) (plaintiff was citizen of Hong Kong for diversity purposes although he lived in Oklahoma

                                  14   and his application for permanent resident status was pending when suit was filed).

                                  15           B.    Amount in Controversy Requirement
                                  16           In addition to the complete diversity requirement, the amount in controversy must also

                                  17   exceed $75,000 for the Court to have jurisdiction under 28 U.S.C. § 1332(a). Here, Plaintiff

                                  18   acknowledges that the complaint meets this requirement and alleges over $75,000 in damages.

                                  19   Mot. 3. Accordingly, the Court finds that the amount in controversy requirement is satisfied.

                                  20           C.    Attorney’s Fees under 28 U.S.C. § 1447(c)
                                  21           Plaintiff argues that this Court should award it costs and actual expenses and attorney’s

                                  22   fees for Defendant’s improper removal. Mot. 2. The Supreme Court has held that, “[a]bsent

                                  23   unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

                                  24   removing party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin

                                  25   Capital Corp., 546 U.S. 132, 141 (2005). That is, even if a removing party’s arguments are

                                  26   determined to be “losers,” they are “not objectively unreasonable solely because [they] lack

                                  27   merit.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008).

                                  28           Here, the Court finds that removal was proper, and Plaintiff’s request for attorney’s fees
                                                                                           5
                                          Case 5:20-cv-03579-BLF Document 23 Filed 09/08/20 Page 6 of 6




                                   1   and costs is therefore DENIED.

                                   2          D.    Conclusion
                                   3          The requirements for diversity jurisdiction under 28 U.S.C. § 1332(a) have been satisfied

                                   4   by Defendant. Since the Court has established subject matter jurisdiction, the Court does not reach

                                   5   Defendant’s federal question jurisdiction assertions. See Opp’n 7–8.

                                   6          As the Court has concluded that the requirements for diversity jurisdiction are satisfied and

                                   7   Defendant had an objectively reasonable basis for seeking removal, the Court DENIES Plaintiff’s

                                   8   motion to remand and request for attorney’s fees. The Court also DENIES Defendant’s request for

                                   9   attorney’s fees as requested at pages 8-9 of the opposition on the basis that the motion to remand

                                  10   was not frivolous. Merely losing a motion is not sufficient for a fee award, and the Court has not

                                  11   considered arguments related to conduct outside of the present motion.

                                  12
Northern District of California
 United States District Court




                                  13    IV.   ORDER

                                  14          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s motion to remand is

                                  15   DENIED.

                                  16

                                  17   Dated: September 8, 2020

                                  18                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
